On petition for rehearing it is contended that the group policy of insurance was in force on July 12, 1941, because the grace period of 31 days allowed by the terms of the policy for the payment of premium after July 1, 1941; and that during this period the insured had the right under the policy to and could convert the same into another policy acceptable to the insured and the company and thereby be fully protected by insurance. The answer to this contention is that the policy terminated by written consent of the parties on July 1, 1941. The grace period provision merely extended an opportunity to pay the premium and during this period the policy remained in force on the theory that the cost of carrying the insurance ultimately would be paid. It was not contemplated that the protection under the provisions of the policy would be conferred without compensation. The termination of the policy by the written agreement of the parties is a conclusive showing that the employer did not intend to pay additional premiums or avail himself of the privileges of the grace period. See Davis v. Metropolitan Life Ins. Co., 161 Tenn. 655, 32 S.W.2d 1034; Mutual Life Ins. Co. v. Sears, 178 U.S. 345, 44 L. Ed. 1096, 20 Sup. Ct. 912; Wolfberg v. State Mutual Life Assur. Co.,36 Fed. 2d 171. The contract of insurance was in writing and before the employer, the insured and the beneficiary, and the parties are charged, by law, with a knowledge of its legal effect and operation.
The petition for rehearing is denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, THOMAS and ADAMS, JJ., concur. *Page 793